Citation Nr: 0117155	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-40 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent combined 
evaluation assigned for sarcoidosis with cutaneous 
involvement, tinea pedis, and tinea versicolor.

2. The propriety of the initial 10 percent combined 
evaluation assigned for uveitis and retinal changes 
associated with sarcoidosis.

3. The propriety of the initial 10 percent evaluation 
assigned for polyarthritis in the joints of the hands, 
wrists, and knees, currently rated 10 percent disabling. 

4. The propriety of the initial 10 percent evaluation 
assigned for pulmonary sarcoidosis.

5.  The propriety of the initial noncompensable evaluation 
assigned for residuals of an ankle injury.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1995.  

The appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, granting service connection 
for sarcoidosis with cutaneous involvement and assigning a 10 
percent rating for that disorder; granting service connection 
for tinea pedis and tinea versicolor and assigning a 
noncompensable rating for those disorders; granting service 
connection for uveitis secondary to sarcoidosis and assigning 
a 10 percent rating for that disorder; granting service 
connection for early retinal changes with vision loss and 
assigning a noncompensable rating for that disorder; granting 
service connection for polyarthritis of the hands, wrists, 
and knees and assigning a 10 percent evaluation for that 
disorder; granting service connection for pulmonary 
sarcoidosis and assigning a 10 percent evaluation for that 
disorder; and granting service connection for residuals of an 
ankle injury and assigning a noncompensable rating for that 
disorder. 

The Board has determined that it is appropriate to rate 
together the eye disabilities presented in this case - 
uveitis and retinal changes associated with sarcoidosis - on 
the basis of the common body parts affected (the eyes) and 
the common effect on functioning.  This is discussed further 
in the Reasons and Bases portion of this decision, infra.  
The 10 percent rating assigned by the RO for uveitis and the 
noncompensable (zero percent) rating assigned by the RO for 
retinal changes associated with sarcoidosis combine to a 10 
percent rating, and it is the appeal of this 10 percent 
combined rating that is herein addressed. 

Similarly, the Board has determined that it is appropriate to 
rate together the sarcoidosis with cutaneous involvement and 
tinea pedis and tinea versicolor, on the basis of the common 
body system affected (the skin) and the common effect on 
functioning. This is discussed further in the Reasons and 
Bases portion of this decision, infra.  The 10 percent rating 
assigned by the RO for sarcoidosis with cutaneous involvement 
and the noncompensable rating assigned by the RO for tinea 
pedis and tinea versicolor combine to a 10 percent rating, 
and it is the appeal of this 10 percent combined rating that 
is herein addressed.  

The claim for an increased rating for polyarthritis of the 
hands, wrists, and knees is the subject of remand, below.  

In a February 20001 Informal Hearing Presentation, the 
veteran's representative presented a claim of entitlement to 
a total disability rating based on unemployability due to 
service-connected disabilities.  38 C.F.R. §§ 3.340, 4.15, 
4.16 (2000).  This issue has not been developed or certified 
for appeal, and is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's sarcoidosis with cutaneous involvement and 
tinea pedis and tinea versicolor are manifested by extensive 
lesions and marked disfigurement, but are not manifested by 
ulceration or extensive exfoliation or crusting, or 
exceptional repugnance.  

2.  The veteran's uveitis and retinal changes associated with 
sarcoidosis are manifested by corrected visual acuity of 
20/40 bilaterally, with episodic incapacity consisting of 
occasional blurring of vision, but with no evidence of a 
visual field loss, and no indication of pain or need for 
rest.

3.  The veteran's uveitis and retinal changes associated with 
sarcoidosis exhibit continuance of active pathology 
(consisting of synechia of the pupillary rough to the 
anterior capsule of the lens of both eyes secondary to 
recurrent uveitis, and minimal sarcoid eye disease at the 
periphery of each fundus).

4.  The veteran's pulmonary sarcoidosis includes persistent 
symptoms, including shallow inspiration and dyspnea on 
prolonged exertion, and requires chronic low dose or 
intermittent corticosteroids.  Systemic high dose 
corticosteroids are not required to control the pulmonary 
sarcoidosis.  

5.  The veteran's pulmonary sarcoidosis is not manifested by 
severe symptoms with extensive fibrosis, severe dyspnea on 
slight exertion, or marked impairment of health.

6.  The veteran's residuals of a right ankle injury are 
manifested by less than moderate limitation of motion of the 
right ankle. 


CONCLUSIONS OF LAW

1.  The requirements for a rating of 30 percent, but no more, 
have been met for sarcoidosis with cutaneous involvement and 
tinea pedis and tinea versicolor for the entire appeal 
period, beginning from the date of service connection for 
those disorders.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 
2000); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

2.  The requirements for a rating of 20 percent, but no more, 
have been met for uveitis and retinal changes associated with 
sarcoidosis for the entire appeal period, beginning from the 
date of service connection for those disorders.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000, 6006 (2000).

3.  The requirements for a 30 percent rating, but no more, 
have been met for pulmonary sarcoidosis, under the current 
and prior rating criteria, for the entire appeal period, 
beginning from the date of service connection for that 
disorder. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2000); 
38 C.F.R. § 38 C.F.R. § 4.97, Diagnostic Code 6846 (2000); 38 
C.F.R. § 4.97, Diagnostic Code 6802 (1996).

4.  The requirements for a compensable rating for residuals 
of a right ankle injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes  5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

At a VA general examination in March 1996, the veteran 
reported noticing itching as well as some swelling in several 
joints in 1993, as well as some shortness of breath upon 
walking up stairs, with sarcoidosis then diagnosed upon 
examination.  The veteran reported having very little cough 
or sputum despite his shortness of breath on exertion.  The 
veteran reported being able to walk several blocks on level 
ground.  The veteran reported having some aching 
intermittently in the hands, wrists, and knees. The examiner 
diagnosed, in pertinent part, sarcoidosis with no pulmonary 
involvement seen on chest X-ray, and polyarthritis.  

Also at the March 1996 examination, the veteran reported that 
he injured the right ankle four or five years prior and had 
been told that he had a sprain.  He reported that the ankle 
was much improved, but that he still had a slight aching at 
times in the ankle when walking, with no noted swelling.  On 
examination there was no swelling or limitation of motion of 
the right ankle.  The examiner diagnosed residuals of old 
injury to the right ankle.  

At a March 1996 VA eye examination, a history was noted of 
sarcoidosis with multiple episodes of uveitis, with prior 
medication for uveitis including Scopolamine, Pred Forte, and 
Prednisone.  The veteran complained of changes in visual 
acuity.  On examination, corrected visual acuity was 20/40 in 
the right eye and 20/30 in the left eye.  The examiner 
diagnosed, in pertinent part, sarcoidosis, recurrent uveitis 
secondary to sarcoidosis, and early retinal changes secondary 
to sarcoidosis.  

At a March 1996 VA examination of the veteran's skin, the 
veteran reported being treated with systemic steroids for 
sarcoidosis.  Three weeks prior he was also treated with 
Selsun.  He reported having several non-healing, occasionally 
painful nodules of the face and left elbow.  He reported not 
having specific treatment for the nodules.  He also reported 
a history of other nodules on the back and scaling on the 
feet, with the feet treated with a medicated powder.  There 
was an erythematous, violaceous plaque 2X1.5 centimeters in 
size in the left parietal area.  There were violaceous, hypo-
pigmented papules about the neck and mandibular area.  There 
were hypo-pigmented patches with scale on the back.  There 
was marked intertriginous scale of the feet.  The examiner 
diagnosed sarcoidosis with probable cutaneous involvement.  
The examiner also diagnosed tinea pedis, and treated tinea 
versicolor.  

At a February 1997 VA examination of the veteran's joints, 
the veteran reported in the past injuring his right ankle 
playing basketball, with severe swelling resulting at that 
time.  The veteran reported that at the time of the current 
examination his musculoskeletal symptoms were at their 
maximum, as a result of the long drive to the place of 
examination and the current weather conditions.  However, on 
examination the veteran had no swelling, deformity, or 
tenderness of the right ankle.  Range of motion of the ankle 
was to 10 degrees dorsiflexion and 45 degrees plantar 
flexion, with all ligaments intact.  X-rays of the right 
ankle showed no evidence of degenerative disease.  The 
examiner diagnosed history of right ankle injury with normal 
examination.  

A VA pulmonary CT in December 1998 showed innumerable 
pulmonary nodules scattered bilaterally with upper lobe 
predominance, possibly representing pulmonary sarcoidosis.  

Records of VA clinical treatment in recent years within the 
claims folder include treatment for sarcoidosis with 
Prednisone.  They do not include records of regular, ongoing 
treatment for tinea pedis or tinea versicolor.  Some of this 
treatment was for disorders of the eyes, during which the 
veteran complained of some intermittent blurring of vision.  
This blurring of vision was associated with his uveitis or 
retinal changes resulting from sarcoidosis.  

The claims folder contains a February 1999 VA hospitalization 
record.  The hospitalization was primarily for treatment of 
Cryptococcus neoformans infection of the left knee.  A 
history was noted of intermittent steroid use for treatment 
of pulmonary sarcoidosis.

May 1999 VA chest X-rays showed fullness of the right hilum, 
possibly representing a mild degree of adenopathy, with 
possible left hilum involvement as well.  The X-rays also 
showed bilaterally symmetrical interstitial coarsening of the 
upper lung zones consistent with sarcoidosis.  Right upper 
lung small nodular densities were also present, possibly 
representing sequelae of a granulomatous reaction.  

At an August 1999 VA eye examination, the veteran reported 
having uveitis five to six times in both eyes, with the last 
episode about two years ago, with sarcoidosis first diagnosed 
in 1993.  On examination, corrected visual acuity was 20/40 
in each eye.  There was synechia of the pupillary rough to 
the anterior capsule of the lens of both eyes secondary to 
recurrent uveitis.  There was also minimal sarcoid eye 
disease at the periphery of each fundus.  The examiner 
diagnosed, in pertinent part, minimal sarcoid eye disease of 
both eyes, and history and clinical evidence of multiple 
episodes of iritis/uveitis in both eyes.  

At an August 1999 VA examination of the veteran's skin, it 
was noted that the veteran's skin lesions had been diagnosed 
as sarcoid.  A history was noted of sizable lesions present 
on the left elbow, the scalp, the face, and the right knee.  
Photographs were included in the examination report showing 
these lesions.  A report of tinea pedis and tinea versicolor 
was noted.  On examination, the examiner noted fairly 
extensive skin lesions on the face, the right knee, the 
penis, the scalp, and the left elbow.  Less significant, 
scattered, smaller lesions were also present.  There was no 
evidence of tinea pedis or tinea versicolor, though there was 
a fungal infection of both great toenails.

On VA chest X-ray examination in August 1999 there were 
significant changes noted since the prior examination in 
March 1996, with hilar prominence and interstitial 
infiltrates bilaterally, with some coalescence near the 
peripheral area of the right upper lung field, all consistent 
with sarcoidosis.  Pulmonary function tests were also 
conducted in August 1999, with coughing during that 
examination.  Post medication, FVC was 82 percent of 
predicted, FEV1 was 78 percent of predicted, and percent FEV1 
was 96 percent of predicted.  

On VA respiratory examination in August 1999, a history of 
pulmonary sarcoid with treatment was noted.  The veteran was 
noted to be working full time.  On examination, the veteran 
was six feet, two-and-one-half inches tall and weighed 164 
pounds.  Posture was erect and gait was normal.  Except for 
somewhat shallow respirations, chest examination was within 
normal limits.  Heart examination was normal, and seated 
blood pressure was 120/70.  Chest X-rays showed evidence of 
current activity of sarcoidosis.  The diagnosis was pulmonary 
sarcoidosis. 

On VA examination of the veteran's joints in August 1999, a 
history of injury to the right ankle was noted.  However, the 
veteran reported that his right ankle did not bother him any 
more.  Examination of the right ankle was normal.

 
2.  Analysis

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to this claim.  The RO requested all relevant treatment 
records identified by the appellant.  VA examinations in 
March 1996, February 1997, and August 1999, as well as VA 
clinical treatment records and a record of VA hospitalization 
in February 1999, taken together, present an informed and 
thorough evaluation of the veteran's level of disability with 
regard to his claimed disorders rated herein, which 
evaluations are consistent with the veteran's medical record 
as a whole.  The VA has satisfied its duties to notify and to 
assist the appellant in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board notes that the veteran has received separate 
ratings for sarcoidosis affecting separate body systems, 
including the skin, eyes, and the lungs.  Multiple ratings 
are appropriate on the basis of the separate organs affected 
and the separate effects on functioning.

2.  a.  The Propriety of the Initial Combined 10 Percent 
Evaluation 
Assigned for Sarcoidosis with Cutaneous Involvement 
and Tinea Pedis and Tinea Versicolor

As noted in the Introduction to this decision, supra, the RO 
had assigned a 10 percent rating for sarcoidosis with 
cutaneous involvement and a noncompensable rating for tinea 
pedis and tinea versicolor, both rated by analogy to eczema 
under Diagnostic Code 7806.  However, also as noted supra, 
the Board has determined that one rating for sarcoidosis with 
cutaneous involvement and tinea pedis and tinea versicolor is 
more appropriate than separate ratings for these skin 
disorders.  The Board makes this change because the organ and 
functions affected are the same for these disorders.  Under 
Diagnostic Code 7806, where the skin disorder is manifested 
by constant exudation or constant itching, or by extensive 
lesions, or by marked disfigurement, a 30 percent rating is 
warranted.  Where the disorder is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2000).  

In this case the sarcoidosis with cutaneous involvement and 
tinea pedis and tinea versicolor are manifested by extensive 
lesions and marked disfigurement.  Accordingly, a 30 percent 
rating is warranted.  However, the skin disorders are not 
manifested by ulceration or extensive exfoliation or 
crusting, or by exceptional repugnance, as is required to 
warrant a 50 percent rating under Diagnostic Code 7806.  

Hence, for the entire appeal period, a higher rating of 30 
percent is warranted for the veteran's sarcoidosis with 
cutaneous involvement and tinea pedis and tinea versicolor, 
but for that same period the preponderance of the evidence is 
against the presence of sarcoidosis with cutaneous 
involvement and tinea pedis and tinea versicolor of such 
severity as to warrant the assignment of the next higher, 50 
percent disability rating under applicable rating criteria. 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2000).  The 
30 percent rating assigned by virtue of this decision is in 
lieu of the above-noted 10 percent rating and noncompensable 
rating assigned by the RO.  

2.  b.  The Propriety of the Initial Combined 10 Percent 
Evaluation 
Assigned for Uveitis and Retinal Changes Associated with 
Sarcoidosis

As noted in the Introduction to this decision, supra, the RO 
had assigned a 10 percent rating for uveitis and a 
noncompensable rating for retinal changes associated with 
sarcoidosis, based on Diagnostic Codes 6899-6000, and 6079, 
respectively.  However, also as noted in the Introduction to 
this decision, supra, the Board has determined that one 
rating for uveitis and retinal changes associated with 
sarcoidosis is more appropriate than separate ratings for 
these eye disorders affecting vision.  The Board makes this 
change because the organ and functions affected are the same.  
Further, the Board considers the appropriate Diagnostic Code 
for the veteran's retinal changes to be 6006, which is for 
retinitis.  Diagnostic Code 6000, for uveitis, and Diagnostic 
Code 6006, for retinitis, use the same criteria for 
evaluation of the current level of disability.  To avoid 
pyramiding, the Board only applies that criteria once and 
assigns a single rating for the two disorders.  38 C.F.R. 
§ 4.14.  Under these Codes, uveitis and retinitis in chronic 
form are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combined with an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 
thus 10 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6000, 
6006 (2000).  

In this case, the veteran's uveitis and retinitis are 
associated with best corrected visual acuity of 20/40 in both 
eyes.  This degree of visual acuity is noncompensable. 
Diagnostic Code 6079.  Further, the uveitis and retinitis do 
not produce field loss, pain, or rest requirements, but do 
produce episodic incapacity, specifically occasional blurring 
of vision.  Also, the veteran has active pathology, as was 
noted by the VA eye examiner in August 1999, presented as 
synechia of the pupillary rough to the anterior capsule of 
the lens of both eyes secondary to recurrent uveitis, and 
minimal sarcoid eye disease at the periphery of each fundus.  
Thus the veteran's uveitis and retinitis present episodic 
incapacity and continuance of active pathology which, taken 
together, warrant a 10 percent rating for each, which result 
in a 20 percent rating for the veteran's service-connected 
eye disorders. 38 C.F.R. § 4.84a, Diagnostic Codes 6000, 6006 
(2000).   A 30 percent rating is not warranted because, as 
discussed, other symptomatology including compensable loss of 
central visual acuity and visual field loss are not present 
so as to warrant a higher disability evaluation.  Hence, for 
the entire appeal period, a higher rating of 20 percent is 
warranted for the veteran's uveitis and retinal changes 
associated with sarcoidosis, but for that same period the 
preponderance of the evidence is against the presence of such 
eye pathology as to warrant the assignment of the next 
higher, 30 percent disability rating under applicable rating 
criteria.  38 C.F.R. § 4.84a, Diagnostic Codes 6000, 6006 
(2000).  The 20 percent rating assigned by virtue of this 
decision is in lieu of the above-noted 10 percent rating and 
non-compensable rating assigned by the RO.  

2.  c.  The Propriety of the Initial 10 Percent Evaluation 
Assigned
for Pulmonary Sarcoidosis

Because the appeal of the veteran's claim for a higher 
initial evaluation for pulmonary sarcoidosis was pending when 
the rating criteria for respiratory disorders changed 
effective October 7, 1996, the veteran must be evaluated for 
his pulmonary sarcoidosis based on the rating criteria in 
place prior to October 7, 1996, and also according to those 
criteria implemented on October 7, 1996 for respiratory 
disorders. Where the law and regulations change after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, both the old and 
new rating criteria must be considered.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); but see VAOPGCPREC 3-2000 (April 10, 
2000); 38 C.F.R. § 4.97, Diagnostic Code 6802 (1996); 38 
C.F.R. § 4.97, Diagnostic Code 6846 (2000).

The general rating formula for sarcoidosis under the new 
rating criteria is as follows: A 100 percent rating requires 
cor pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment. A 60 percent rating 
is for pulmonary involvement in cases requiring systemic high 
dose (therapeutic) corticosteroids for control. A 30 percent 
rating requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2000).

The general rating formula under the old rating criteria (as 
analogized to pneumoconiosis) is as follows: A 10 percent 
rating is warranted for sarcoidosis which is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion. A 30 percent rating requires moderate 
symptomatology with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests. A 60 percent rating requires severe 
symptomatology with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent rating requires pronounced 
symptomatology with the extent of lesions comparable to far 
advanced pulmonary tuberculosis or pulmonary function tests 
confirming a markedly severe degree of ventilatory deficit; 
with dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.  38 C.F.R. § 
4.97, Diagnostic Code 6802 (1996).

In this case the medical record informs that the veteran's 
pulmonary sarcoidosis has been manifested by slight 
shallowness of breathing, changes within the lungs 
(interstitial coarsening of the upper lung zones and possible 
adenopathy in the right and left hilum) as demonstrated by X-
rays, and dyspnea on prolonged exertion.  The record also 
reflects that the veteran has been treated on an ongoing 
basis with Prednisone, a corticosteroid, for control of his 
sarcoidosis.  Thus a 30 percent rating is warranted under the 
new criteria for pulmonary sarcoidosis, based on persistent 
symptoms and the requirement of chronic low dose or 
intermittent corticosteroids.  A 30 percent rating is also 
warranted under the old rating criteria because the disorder 
has been consistently shown to be productive of moderate 
respiratory impairment since the effective date of the grant 
of service connection.   The medical record does not reflect 
that the veteran's pulmonary sarcoidosis has necessitated the 
use of systemic high dose corticosteroids for control, so as 
to warrant the next higher, 60 percent rating for pulmonary 
sarcoidosis under Diagnostic Code 6846.  The medical record 
also does not reflect that the veteran's pulmonary 
sarcoidosis is manifested by severe symptoms with extensive 
fibrosis, severe dyspnea on slight exertion, or marked 
impairment of health, so as to warrant the next higher, 60 
percent rating for pulmonary sarcoidosis under the prior 
applicable rating criteria, those for pneumoconiosis pursuant 
to Diagnostic Code 6802.  Hence, for the entire appeal period 
a higher initial rating of 30 percent is warranted for the 
veteran's pulmonary sarcoidosis, but for that same period the 
preponderance of the evidence is against the presence of 
pulmonary disability of such severity as to warrant the 
assignment of the next higher, 60 percent disability rating 
under either the old or new rating criteria applicable to 
pulmonary sarcoidosis.  38 C.F.R. § 4.97, Diagnostic Codes 
6802 (1996), 6846 (2000).  


2.  d.  The Propriety of the Initial Noncompensable 
Evaluation Assigned 
for Residuals of an Ankle Injury

The veteran's right ankle injury residuals are ratable under 
Diagnostic Code 5271, for limitation of motion of the ankle.  
Under that code, where ankle limitation of motion is 
moderate, a 10 percent rating is assigned; where limitation 
of motion is marked, a 20 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that an examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown,  8 Vet.App. 202 (1995).  
The presence of painful motion of a joint due to a healed 
injury must also be considered.  38 C.F.R. § 4.59 (2000).  

In this case, as evidenced by the VA examination reports in 
March 1996, February 1997, and August 1999, and the veteran's 
statements therein, following separation from service in 
December 1995 the veteran's right ankle injury residuals were 
at first manifested only by slight occasional pain in the 
ankle on walking, with eventual resolution of even those very 
slight symptoms, and since that time clinical findings have 
been negative and subjective symptoms have entirely resolved.  
Even considering functional loss due to pain on undertaking 
motion, fatigue, weakness, and/or incoordination, there is no 
indication in the medical record or the veteran's own 
statements to suggest that the veteran's right ankle injury 
residuals rose to the level of disability equivalent to 
moderate limitation of motion at any time during the appeal 
period so as to warrant a compensable rating for that 
disorder.  Thus for the entire appeal period, the 
preponderance of the evidence is against entitlement to a 
compensable rating for residuals of a right ankle injury.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2000).


2.  e.  Fenderson Consideration 

As discussed infra, the Board has reviewed the entire record 
and finds that the percentage ratings assigned by virtue of 
this decision reflect the most disabling the rated disorders 
have been since the veteran was discharged from service and 
filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for the rated disorders are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).


ORDER

1.  Entitlement to a higher, initial 30 percent evaluation, 
but no more, is granted for sarcoidosis with cutaneous 
involvement, tinea pedis, and tinea versicolor, subject to 
the law and regulations governing the payment of monetary 
awards.

2.  Entitlement to a higher, initial 20 percent evaluation, 
but no more, is granted for uveitis and retinal changes 
associated with sarcoidosis, subject to the law and 
regulations governing the payment of monetary awards.

3.  Entitlement to a higher, initial 30 percent evaluation, 
but no more, is granted for pulmonary sarcoidosis, subject to 
the law and regulations governing the payment of monetary 
awards.

4.  Entitlement to a higher, initial compensable rating for 
residuals of a right ankle injury is denied.  


REMAND

At a March 1996 VA examination the veteran reported that in 
1993 he developed some pain and swelling in several joints 
with a diagnosis at that time of sarcoidosis.  The veteran 
reported having some pain and swelling intermittently since 
then in the hands, wrists, and knees.  However, the veteran 
reported having very little swelling currently.  On 
examination, there was no swelling or limitation of motion of 
the hands, wrists, or knees, but there was slight tenderness 
to pressure over these joints.  X-rays of the veteran's 
hands, wrists, and knees were normal, with the exception of 
bipartite patellas, which were noted to be a normal 
variation.  The examiner diagnosed, in pertinent part, 
polyarthritis.  

The veteran underwent VA hospitalization for four days in 
February 1999 for Cryptococcus neoformans infection in the 
left knee.  Orthopedic surgery was performed to clear the 
infection from the left knee, and a torn left meniscus was 
also then repaired.  Upon discharge the veteran was judged 
able to work and to perform light activity. 

On VA examination of the veteran's joints in August 1999, the 
veteran reported having arthritis of the hands, wrists, and 
knees.  The veteran also complained of occasional stiffness 
and soreness of his back.  On examination, the veteran had 
erect posture and normal gait.  Range of motion of the 
wrists, fingers, and all the joints of the hands were within 
normal limits.  The veteran had good grip in both hands.  The 
veteran could walk on heels and toes, and was able to squat 
and return from squat.  There was a slight puffiness of the 
right knee, with that knee otherwise normal.  The veteran had 
a recent history of Cryptococcosis infection of the left knee 
which was treated with apparent subsiding of that problem.  
The veteran did not report any specific limitations due to 
problems with his joints.  The examiner diagnosed 
polyarthritis of the hands, wrists, and knees, with normal 
examination except for very slight swelling of the right knee 
which resulted in no functional impairment.

The veteran claims entitlement to a higher initial disability 
rating than the 10 percent assigned for polyarthritis in the 
joints of the hands, wrists, and knees.  

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown,  8 
Vet.App. 202 (1995).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, a further examination is appropriate for the 
examiner to identify pain affecting functioning of all the 
joints affected by the veteran's service-connected 
polyarthritis, including any associated functional loss due 
to pain on undertaking motion, weakened movement, 
fatigability, and incoordination.  

In addition, an opinion by the VA General Counsel dated July 
1, 1997 (VAOPGCPREC 23-97) as well as an opinion by the VA 
General Counsel dated August 14, 1998 (VAOPGCPREC 9-98) have 
held that separate disability evaluations may be assigned for 
a service connected knee disability under 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010, and 5257 when a 
veteran is found to have both arthritis and instability of 
the knee.  Since the evidence indicates that the veteran has 
polyarthritis or a disorder of sarcoidosis similarly 
affecting the knees, these opinions by the VA General Counsel 
may be applicable in this case.  


The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for polyarthritis 
affecting the hands, wrists, and knees 
since June 1999, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources the 
veteran identifies, and not currently of 
record, should then be requested and 
associated with the claims folder.

2. The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected polyarthritis and/or 
sarcoidosis affecting the hands, wrists, 
and knees.  The claims folder, including 
a copy of this remand, must be made 
available to the examining physician so 
that the pertinent medical records may be 
studied in detail, and the examiner 
should state in the examination report 
that the claims folder has been reviewed.  
The examiner should report all pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the joints or groups of joints 
of the hands, wrists, and knees in 
degrees and in all planes.  For each 
affected joint or group of joints the 
examiner should also comment on 
functional limitation due to pain on 
undertaking motion, and any weakened 
movement, excess fatigability on use, and 
incoordination as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and 
38 C.F.R. §§ 4.40, and 4.45 (2000).  For 
both the left and right knee, the 
examiner should separately state whether 
the knee exhibits recurrent subluxation 
and/or lateral instability and, if 
present, whether such is less than 
slight, slight, moderate, or severe in 
degree.  The Board emphasizes that it is 
asking the examining physician to record 
his observations on examination and to 
respond to all questions in the terms 
posed.  If the symptoms described above 
are observed, their severity should be 
described.  If they are not observed, 
then the answer to the questions(s) is 
that they were not present on 
examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination does not 
include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a higher initial 
evaluation than that assigned with 
service connection for polyarthritis of 
the hands, wrists, and knees, with due 
consideration all applicable diagnostic 
codes, 38 C.F.R. §§ 4.40 and 4.45, 
DeLuca, supra, and, regarding the knees, 
the requirements of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, as applicable.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should then be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court and recently enacted law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 



